Case 9:19-cv-00019-RC-KFG Document 45 Filed 08/16/21 Page 1 of 2 PageID #: 777



                            **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MICHAEL JERRIAL IBENYENWA                         §

VS.                                               §                  CIVIL ACTION NO. 9:19cv19

KAYLA G. SCOTT, ET AL.                            §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Michael Jerrial Ibenyenwa, proceeding pro se, filed the above-styled civil rights lawsuit.

The court previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable orders of this court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that a motion for class certification be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report aqnd

Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. After careful consideration, the court is of the opinion the objections are without
merit. Federal Rule of Civil Procedure 23(a) sets forth four requirements that must be met before

a class can be certified. One of the requirements is that the representative party will fairly and

adequately protect the interests of the class. The Magistrate Judge found that as plaintiff is

proceeding pro se, he could not adequately protect the interests of the class. The court agrees. The

authorities cited by the Magistrate Judge establish that courts have been unwilling to permit a person

who is not represented by counsel to act as a class representative. As plaintiff does not satisfy the

adequacy requirement, the remaining requirements listed in Rule 23 need not be considered.

Moreover, plaintiff has not established that he is entitled to have counsel appointed to represent him

and the class.
Case 9:19-cv-00019-RC-KFG Document 45 Filed 08/16/21 Page 2 of 2 PageID #: 778



                          **NOT FOR PRINTED PUBLICATION**

                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

The motion for class certification (doc. no. 26) is DENIED.


            So ORDERED and SIGNED, Aug 16, 2021.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge
